DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20140117392).
Regarding claim 1, Kim discloses that a method of fabricating a micro light emitting diode (micro LED) display substrate, comprising:
forming a definition layer 180 on a growth substrate 101 for defining a plurality of subpixel areas (Fig. 1A-B), the definition layer 180 formed to comprise a plurality of lateral walls, each of the plurality of subpixel areas surrounded by a respective one of the plurality of lateral walls (Fig. 1A-B);
forming a plurality of semiconductor layers of a plurality of micro LEDs 120 on the growth substrate 101  in the plurality of subpixel areas defined by the definition layer 180;
transferring the plurality of semiconductor layers of the plurality of micro LEDs on the growth substrate onto a target substrate 110 (Fig. 3); and 

Regarding claim 15, Kim discloses that a micro light emitting diode (micro LED) display substrate, comprising:
a base substrate 110;
a pixel definition layer 180 on the bases substrate 110  and defining a plurality of subpixel areas, the pixel definition layer comprising a plurality of lateral walls, each of the plurality of subpixel areas surrounded by a respective one of the plurality of lateral walls; and
a plurality of micro LEDs 120 respectively in the plurality of subpixel areas defined by the pixel definition layer (Fig. 11);
wherein each of the plurality of micro LEDs comprises a plurality of semiconductor layers; and
at least one of the plurality of semiconductor layers in each individual one of the plurality of micro LEDs is surrounded by and in direct contact with a respectively one of the plurality of lateral walls.
Reclaim 16, Kim discloses that the pixel definition layer comprises an insulating material 180 (para. 0040).
Reclaim 17, Kim discloses that the pixel definition layer comprises an insulating metal oxide material (par. 0040)
Reclaim 18, Kim discloses that the pixel definition layer comprises alumina (para. 0040).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140117392) in view of Lee et al. (US 2012/0132917).
Reclaim 2, Kim fails to specify that that forming the definition layer comprises:
forming a sacrificial layer (patterned mask) on the growth substrate 101, the sacrificial layer formed to comprise a plurality of protrusions on the growth substrate;
wherein each of the plurality of protrusions is formed to have a top side away from the growth substrate and a lateral side surrounding a perimeter of a respective one of the plurality of protrusions; and
adjacent protrusions of the plurality of protrusions are spaced apart by a groove having a bottom side exposing a surface of the growth substrate.

wherein each of the plurality of protrusions is formed to have a top side away from the growth substrate and a lateral side surrounding a perimeter of a respective one of the plurality of protrusions (Fig. 3A); and
adjacent protrusions of the plurality of protrusions are spaced apart by a groove having a bottom side exposing a surface of the growth substrate (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide forming a sacrificial layer (patterned mask) on the growth substrate 101, the sacrificial layer formed to comprise a plurality of protrusions on the growth substrate;
wherein each of the plurality of protrusions is formed to have a top side away from the growth substrate and a lateral side surrounding a perimeter of a respective one of the plurality of protrusions; and
adjacent protrusions of the plurality of protrusions are spaced apart by a groove having a bottom side exposing a surface of the growth substrate with Kim as taught by Lee in order to enhance low cost patterning process by using photoresist and lithography method and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 3, Kim & Lee disclose that the sacrificial layer is formed using a material comprising a semiconductor material selected from a group consisting of a group III 
Reclaim 4, Kim & Lee disclose that forming the definition layer further comprises:
depositing a precursor material 124 on the growth substrate having the plurality of protrusions of the sacrificial layer 200 & ML (Lee, Fig. 4A) to form a precursor material layer covering the lateral side of each of the plurality of protrusions; and
removing the plurality of protrusions of the sacrificial layer.
Reclaim 5, Kim & Lee disclose that the precursor material layer is formed to cover the top side and the lateral side of each of the plurality of protrusions, and the bottom side of the groove; and
forming the definition layer further comprises removing at least a portion of the precursor material layer on the top side of each of the plurality of protrusions (Lee, Fig. 4D).
Reclaim 6, Kim & Lee disclose that removing the at least the portion of the precursor material layer on the top side of each of the plurality of protrusions is performed by mechanical grinding.
Reclaim 7, Kim & Lee disclose that the precursor material comprises a metal (Lee, Fig. 4D).
Reclaim 8, Kim & Lee disclose that subsequent to removing the plurality of protrusions of the sacrificial layer, further comprising converting a remaining portion of the precursor material layer into an insulating material, thereby forming the definition layer;

Reclaim 9, Kim & Lee disclose that converting the remaining portion of the precursor material layer into the insulating material is performed by an annealing oxidation process (Kim in view of Lee).
Reclaim 10, Kim & Lee disclose that the definition layer comprises alumina (para. 0040, Kim).
Reclaim 11, Kim & Lee disclose that forming the definition layer further comprises: 
depositing an insulating material on the growth substrate having the plurality of protrusions of the sacrificial layer, the insulating material deposited to cover the lateral side of each of the plurality of protrusions, thereby forming an insulating material layer;
removing the plurality of protrusions of the sacrificial layer;
wherein forming the plurality of semiconductor layers on the growth substrate is performed subsequent to removing the plurality of protrusions of the sacrificial layer (Lee, Fig. 4D).
Reclaim 12, Kim & Lee disclose that the insulating material is deposited to cover the top side and the lateral side of each of the plurality of protrusions, and the bottom side of the groove; and
forming the definition layer further comprises removing at least a portion of the insulating material layer on the top side of each of the plurality of protrusions, thereby forming the definition layer (Lee, Fig. 4D).

the method further comprises removing the bottom wall subsequent to or simultaneously with removing the growth substrate (Kim in view of Lee).
Reclaim 14, Kim & Lee disclose that forming the plurality of semiconductor layers on the growth substrate comprises:
forming a plurality of semiconductor material layers on the growth substrate in the plurality of subpixel areas and in an area between adjacent subpixel areas of the plurality of subpixel areas; and
removing semiconductor materials in the area between adjacent subpixel areas of the plurality of subpixel areas, thereby forming the plurality of semiconductor layers (Kim. Fig. 2-5).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140117392) in view of Bibl et al. (US 20140267683).
Reclaim 19, Kim fails to teach one or more integrated circuits connected to the micro LED display substrate.
However, Bibl suggests that a display device with a plurality of LEDS with one or more integrated circuits connected to the micro LED display substrate (Fig. 6c-7).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide one or more integrated circuits connected to the micro LED display substrate with Kim as taught by Bibl in order to enhance variation of LEDs application and also, all the claimed elements were know in the prior 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899